People v Marxuach (2022 NY Slip Op 06277)





People v Marxuach


2022 NY Slip Op 06277


Decided on November 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
WILLIAM G. FORD
JANICE A. TAYLOR, JJ.


2017-02411

[*1]The People of the State of New York, respondent, 
vFrancisco Marxuach, appellant. Patricia Pazner, New York, NY (Samuel Barr of counsel), for appellant.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Danny K. Chun, J.), dated October 20, 2016, which, after a hearing, designated him a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant challenges his certification as a sex offender under the Sex Offender Registration Act (Correction Law article 6-C; hereinafter SORA), contending that he was not convicted of a sex offense as that term is defined under Correction Law § 168-a(2)(a). This contention is not reviewable on the instant appeal from an order designating the defendant's risk level under SORA (see People v Matos, 209 AD3d 19). Such a challenge is properly made on an appeal from the judgment of conviction (see id.). Accordingly, we affirm the order.
RIVERA, J.P., MALTESE, FORD and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court